DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 19, 22 -25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. 2013/0294065) in view of Szeto (U.S. 2016/0262313), Bowers (U.S. Publication No. 2015/0271876), and Van Gemert (U.S. 10,667,469)
Regarding claim 11, Wells teaches a light-emitting device for promoting grass growth, in sports turf comprising (see abstract, for plant growth, see p. 0113 can be matched to the spectrum of a specific plant), at least one board  (see fig. 5f support structure 106a) containing a plurality of sets of LEDs (102, see p. 0071 contains at least two sets of LEDs, one being red and the other being blue), the LEDs in each set of LEDs capable of emitting light spectra that corresponds to only one color (red, blue), at least one set of LEDs capable of emitting blue light and at least one other set of LEDs capable of emitting red light (see p. 0071),
a control unit (see p. 0070, controller), 
an IR radiant heater having a power dimmer connected to the control unit (IR LED array 124, see p. 0202 potentiometer), 
wherein the control unit activates the at least one LED panel (see fig. 12b, controls each LED subarray individually) and controls the amount of heat radiated from the IR radiant heater when the radiant heater is positioned above the sports turf by regulating radiant heat output of the IR radiant heater (see p. 0070, see p. 0202 control unit uses potentiometer to control IR LEDs) while light from the at least one LED panel which is activated by the control unit is directed towards the sports turf.
Wells does not teach that the board is an LED board, 
an IR sensing probe temperature transmitter connected to the control unit for transmitting to the control unit a signal corresponding to a temperature of a sports turf found by the IR sensing probe temperature transmitter, 
that the IR radiant heater is not a plurality of LEDs, and 
that the IR radiant heater is used to achieve and maintain a desired sports turf temperature as measured by the IR sensing probe temperature transmitter while light from the at least one LED panel which is activated by the control unit strikes the sports turf. 
Van Gemert teaches that the IR radiant heater is not a plurality of LEDs and 
that the control unit controls the amount of heat radiated from the IR radiant heater when the IR radiant heater is positioned above the sports turf by regulating radiant heat output of the IR radiant heater to achieve and maintain a desired sports turf temperature (leaf heating means 30, see col. 5 lines 25- col. 6 lines 7, infrared heat sources are used to maintain the leaf temperature at a particular temperature; see col. 6 lines 29-38 infrared heat sources may be spiral filaments, heat panels, or the like…).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used leaf heating means as taught by Van Gemert in the light source of Wells to further control the heating of the plants, and enabling a separate temperature control independent of the ambient or temperature heating systems, so that the supply of light, root temperature, and leaf temperature may be adapted to each other depending on the plant and performing a cabon dioxide assimilation management of the leaf, see col. 2-3 of Van Gemert. 
It is not clear how Van Gemert monitors or maintains the leaf temperature. 
Bowers teaches an IR sensing probe temperature transmitter (Sensor 50, remotely positioned imaging infrared sensor, see p. 0021) connected to the control unit (“sensor 50 may use wired or wireless technology to communicate the temperature data to control system 70) for transmitting to the control unit a signal corresponding to a temperature of a sports turf found by the IR sensing probe temperature transmitter and using a radiant heater to achieve and maintain a desired temperature as measured by the IR sensing probe (see abstract, warms plants based on acquired temperature data).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an IR imaging sensor as taught by Bowers to monitor the leaf temperature of the system of Van Gemert to enable appropriate leaf heating to maintain a proper and accurate temperature. 
Szeto teaches that the board is an LED board (circuit board substrates and driver board 46). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the circuit board structure of Szeto to support the light emitting diodes of Wells as a circuit board is well known in the art to provide a cheap, effective, and durable means for electrically connecting the LEDs and the driver circuitry. Additionally this creates a clear connection between the driver circuitry and the LEDs of Wells. 
The Examiner notes that the claim recites “for promoting grass growth, in sports turf…” The Examiner finds that Wells teaches a system that may be utilized with all different forms of plants, in greenhouses or outside. Additionally, such limitations cannot be relied upon to distinguish over the prior art because they are seen as intended use/result (i.e., when the claim is directed to a lighting device, any recitation concerning the environment in which the lighting device is employed is not part of the inventive lighting device). Only structural and some functional limitations are given patentable weight. 
“(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Regarding claim 12, Wells teaches that at least one LED board (see fig. 2 of Szeto) has at least one integrated circuit (LED driver circuits see fig. 2a for example) connected to the LEDs in at least one of the sets of LEDs (receives LEDs).
Regarding claim 13, Wells teaches that the control unit is a control board having a plurality of channels and at least one channel controls a single LED (each sub array contains at least one LED, range encompasses single LED) on the LED board (see fig. 12b, LED controller 130).
Regarding claim 14, Wells teaches that the control unit is a control board (see fig. 5f).
Regarding claim 15, Wells teaches that the at least one LED board comprising at least one of an LED (LED subarray), a UV LED or an OLED.
Regarding claim 16, Wells teaches that the LED board comprises at least one UV LED having a peak at 395 nm, at least one LED having a peak at 440 nm and at least one LED having a peak at 660 nm (see fig. 9a).
The Examiner notes that it is unclear if the LEDs have a peak at the exact wavelengths recited in the claim. However, such an optimization is specifically recited in the Wells reference, see p. 0126 “In general, the types of LEDs of lighting system 100a are chosen so that lighting system 100a can provide a wavelength spectrum which drives the physiological activity of a desired type of plant”. The Examiner notes that it would have been obvious to a person having ordinary skill in the art to optimize the LED selection to emit wavelengths with peaks as recited as these have been found optimal for certain plants, specifically turf. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, Wells teaches structure capable of performing a method for promoting turf growth of sports turf comprising: 
providing a light-emitting device comprised of at least one LED board containing a plurality of sets of LEDs (LED sub arrays, see fig. 5f), the LEDs in each set of LEDs capable of emitting light spectra that corresponds to only one color, at least one set of LEDs capable of emitting blue light and at least one other set of LEDs capable of emitting red light, a control unit (see fig. 12b),
an IR heat radiator connected to the control unit (IR LED array 124),
 and a power source (power signal) connected to the control unit and the at least one LED board, wherein the control unit has at least three channels (see fig. 5f, different channel for each sub array), each channel capable of controlling power (see p. 0083) to LEDs in the selected set of LEDs and no two channels of the at least three channels are capable of controlling power to the seame LEDs,
positioning the light emitting device adjacent the sports turf so that light emitted from the LEDs and heat from the IR radiant heater are directed towards the sport turf (see abstract, light is received by plants) 
selecting light spectra and intensities needed by the sports turf (see p. 0126), and providing power to only those sets of LEDs that emit the selected light spectra and intensities which is directed towards the sports turf (see p. 0070, controls LEDs for particular desired light output based on plant type), and
applying heat to the sports turf using the IR radiant heater(124) with a power dimmer (potentiometer) to achieve and maintain the desired temperature while providing power to the sets of LEDs that emit the selected light spectra and intensities. 
Wells does not teach that the board is an LED board, an IR sensing probe temperature transmitter connected to the control unit, the IR sensing probe temperature transmitter sensing a temperature of the sports turf and transmitting the temperature to the control unit, selecting a desired temperature of the sports turf.
Szeto teaches that the board is an LED board (circuit board substrates and driver board 46). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the circuit board structure of Szeto to support the light emitting diodes of Wells as a circuit board is well known in the art to provide a cheap, effective, and durable means for electrically connecting the LEDs and the driver circuitry. Additionally this creates a clear connection between the driver circuitry and the LEDs of Wells.
Van Gemert teaches sensing a temperature of the sports turf and transmitting the temperature to the control unit, selecting a desired temperature of the sports turf.
 (leaf heating means 30, see col. 5 lines 25- col. 6 lines 7, infrared heat sources are used to maintain the leaf temperature at a particular temperature; see col. 6 lines 29-38 infrared heat sources may be spiral filaments, heat panels, or the like…).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used leaf heating means as taught by Van Gemert in the light source of Wells to further control the heating of the plants, and enabling a separate temperature control independent of the ambient or temperature heating systems, so that the supply of light, root temperature, and leaf temperature may be adapted to each other depending on the plant and performing a carbon dioxide assimilation management of the leaf, see col. 2-3 of Van Gemert. 
It is not clear how Van Gemert monitors or maintains the leaf temperature. 
Bowers teaches an IR sensing probe temperature transmitter (Sensor 50, remotely positioned imaging infrared sensor, see p. 0021) connected to the control unit (“sensor 50 may use wired or wireless technology to communicate the temperature data to control system 70) for transmitting to the control unit a signal corresponding to a temperature of a sports turf found by the IR sensing probe temperature transmitter.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an IR imaging sensor as taught by Bowers to monitor the leaf temperature of the system of Van Gemert to enable appropriate leaf heating to maintain a proper and accurate temperature. 
The combination of Van Gemert and Bowers results in applying heat to the sports turf ursing the IR radiant heater with a power dimmer to achieve and maintain the desired temperature as measured by the IR sensing probe temperature transmitter while providing power to the sets of LEDs that emit the selected light spectra intensities which is directed towards the sports turf. 
Wells does not specifically recite using the structure on sports turf. However, the recitation of the target of the illumination structure does not affect the invention. I.e. the method is identical regardless of the affected target. The turf is not part of the claimed invention, and therefore is only the intended use for the method.
Additionally, the use of the illumination structure of Wells on sports turf would be obvious to one of ordinary skill in the art as there is a well known need for precise, modifiable, and artificial light sources for turf that is to be used in the off season and often in arenas with insufficient natural light. 
Furthermore, such structure is well known in the art, see Waumans, 2011/0115385, p. 0038, the use of artificial lighting on turf. 
Regarding claim 22, Wells teaches that the light-emitting device additionally comprises a spectrometer (spectrometer p. 0049) that measures light spectra and then only selected light spectrum is emitted (Wells teaches only emitting the desired light spectrum).
Regarding claim 23, Wells teaches that the selected light spectra is determined by a condition of the sports turf which indicates that the selected light spectra will aid growth (see p. 0126).
Regarding claim 24, Wells does not specifically recite that the IR radiant heater is a heat radiation bar. 
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The Examiner finds that It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a bar or array in the structure of Van Gemert to have an elongated structure capable of irradiating multiple plants or evenly distributing IR for the target. Van Gemert teaches multiple IR structures, see col. 6 lines 25-38. 
Regarding claim 25, Wells does not specifically recite that the IR radiant heater is a heat radiation bar. 
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The Examiner finds that It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a bar or array or IR LEDs in the structure of Wells to have an elongated structure capable of irradiating multiple plants or evenly distributing IR for the target. Wells teaches multiple IR LEDs, see fig. 5f IR LEDs 124 and fig. 5g IR LEDs 129, but does not teach them formed into an elongated structure. 

Claims 18, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Szeto, Van Gemert, and Bowers, further in view of Chemel (U.S. 2010/0259931).  
Regarding claim 18, Wells teaches also comprising at least one of a measuring unit (see p. 0240), a spectrometer (see p. 0049) connected to the control unit (see p. 240 sensors, including measuring units).
Wells does not teach a DMX converter connected to the control unit. 
Chemel teaches a DMX converter, connected to the control unit (see p. 0190, DMX transmission which requires DMX converter).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a DMX converter as taught by Chemel to control the lights of Wells as DMX is a commonly known and utilized light control standard, useful for individually controlling light sources. 
The Examiner notes that Chemel additionally teaches a spectrometer. 
The Examiner notes that claims 22 and 23 are alternatively rejected under Chemel as well, as Chemel more clearly teaches a specific use of the spectrometer, see p. 0176, which the Examiner finds would be  obvious to use with the structure of Wells to provide proper color sampling to ensure that the correct light is being emitted.  

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Szeto, Van Gemert, and Bowers, further in view of Waumans (U.S. 2011/0115385) and Chemel. 

Regarding claim 20, Wells teaches that the light-emitting device additionally comprises a power dimmer (see p. 0083, uses potentiometer).
Wells does not teach an IR-sensing probe temperature transmitter, a DMX converter, wherein the IR temperature sensor by means of an IR beam, the scans sports turf and transmits detected temperatures to the control unit, and then performs a target-actual adjustment with this temperature value, so as to determine a control value, which is converted into an output signal, the output again is converted by the DMX converter to DMX, and then the converted value is transmitted from the DMX converter to the power dimmer, which then controls the output of the IR heat radiator.
	Waumans teaches an IR-sensing probe temperature transmitter (IR image sensor see p. 0034), wherein the IR temperature sensor by means of an IR beam, the scans sports turf (forms 3-d image) and transmits detected temperatures to the control unit (see p. 0034-0035, sends desired information), and then performs a target-actual adjustment with this temperature value, so as to determine a control value (see p. 0047), which is converted into an output signal (see p. 0047 -0048, processes sensor signals and adjusts optical properties, also see p. 0012) and that the signal is transmitted to a power dimmer (lighting unit, controls beam flux and light dark cycle from the control signal see p. 0021, 0024, 0027).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the IR sensing probe of Von Gemert and Bowers in the specific manner described in Waumans, as Waumans teaches the known procedure and use of an IR probe to detect and maintain an appropriate temperature. 
	The combination of Wells and Waumans does not teach a DMX converter, the output again is converted by the DMX converter to DMX, and then the converted value is transmitted from the DMX converter to the power dimmer, which then controls the output of the IR heat radiator.
	Chemel teaches a DMX converter, the output again is converted by the DMX converter to DMX, and then the converted value is transmitted from the DMX converter to the control unit (see p. 0190, DMX transmission which requires DMX converter).
	It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a DMX signal from the control unit of Wells to control the beam drivers of Wells in response to an IR sensing probe of Waumans as DMX is a well known standard of light signal transmission, frequently used in the art and taught by Chemel as an obvious lighting specific signal format. 
	The combination of Wells, Waumans, and Chemel results in the power dimmer being utilized to control the IR led array in response to the control signal from the controller that has determined the control signal in response to the IR temperature sensor as the IR LEDs are the primary form of heat transfer from the LED array (as they utilize IR) and the controlling of such is required to maintain the plants at optimal temperature levels as is well known in the art. I.e. it would be obvious to a person having ordinary skill in the art to utilize the controller to determine whether the plants need more or less IR light depending on the IR levels of the plant. 
Regarding claim 21, Wells and Chemel does not specifically teach that the control unit performs the target-actual adjustment with values of 0-10 V, the output signal is between 0 and 10 V, the DMX converter converts the output signal of 0-10 V into values of 1-255, and the DMX converter transmits a value of 0-255 to the power dimmer.
The Examiner finds that the voltage of the signal is nonmaterial to the operation of the device. I.e. the level of voltage output by the control unit to the DMX converter does not affect the operation of the device. Whether a signal varies between 0 and 1 volt or 0 and 10 volts does not affect the operation of the signal. The prior art uses a signal in an identical way for an identical purpose, i.e. controlling the RGB value of the light. The Examiner finds that the prior art teaches the function and structure of the signal and that the magnitude is entirely immaterial but that the magnitude is additionally well known and applied in the prior art. Therefore it would be obvious for one of ordinary skill to use the magnitudes recited as these are the standard manner of utilizing a DMX converter, i.e. the output would function with a standard DMX converter as would the lighting system. 
Additionally, DMX output signals are a standard of 1-255 bits for RGB lighting, i.e. it is well known and utilized in the art. The magnitude and format of a signal are not patentable subject matter.

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument, that asserts that “The teaching to use fans and heatsinks to cool the Wells device teaches against providing a heater”, the Examiner respectfully disagrees. 
The use of a heater, to heat the turf, and the use of fans or heatsinks, to cool the lighting device, are entirely unrelated. The asserted argument is entirely immaterial to the disclosed invention, the claims at hand, and the operation of any prior art.
Regarding Applicant’s argument, that asserts that “Van Gemert does not disclose heating sports turf or measuring the temperature of sports turf…”, the Examiner respectfully disagrees. 
The intended target of the claimed invention has no bearing on patentability. “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). Van Gemert specifically teaches using infrared sources with the intent of maintaining plant leaf temperature. One of ordinary skill would look to Van Gemert to incorporate such a structure into the tunable light source of Wells, thereby providing an additional aspect of control that is critical to artificial light for plant growth and maintenance. Whether the use of the light source of Wells and Van Gemert is generic “plant life” or specifically “turf” is immaterial to the claims. The Examiner suggests explicitly reciting any implied structural differences in the claims. 
Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Van Gemert is related art, i.e. lighting and heating plants, even if it is not specifically stated for turf, one of ordinary skill in the art would find it an obvious application.
Regarding Applicant’s argument, that asserts “Bowers… is designed solely for heating plants and not for emitting light”, the Examiner respectfully disagrees. 
Bowers teaches sensing temperature of a plant and heating plants with light (see abstract, specifically microwaves). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wells teaches both lighting and heating plants, and teaches controlling the heat emitted from the structure. However, Wells does not teach monitoring or maintaining the proper temperature for the plants. Bowers teaches monitoring and maintaining the proper temperature for the plants to prevent destruction of the plant (see p. 0016) and to provide optimal growth conditions. One of ordinary skill would see an obvious benefit to using the monitoring structure of Bowers in the lighting and heating structure of Wells. 
Regarding Applicant’s arguments that asserts that the Examiner has not established a prima facie case of obviousness to use an IR heater in place of an IR LED array, the Examiner respectfully disagrees. 
IR heaters and IR LED arrays are well established equivalents, as noted by Van Gemert, “instead of by means of direct infrared lamps, this can also be achieved by means of spiral filaments, heat panels, or the like…” Evidence that these are equivalents known in the art presents strong evidence of obviousness in substituting one for the other. Smith v. Hayashi, 209 USPQ at 750. Additionally, the Examiner finds that there is a guaranteed expectation of success, as IR heaters and IR LEDs both emit infrared radiation, and in this case are even taught to be used for an identical application. 
The Examiner has included an article from growace, see attached -892. The article explains the difference between IR light sources that are known in the art of horticulture. The Examiner notes that the reference is not being relied upon for rejection, but merely indicates differences between light sources provided in the art. https://growace.com/blogs/learning-center/do-you-need-infrared-light-in-your-grow-room
Regarding Applicant’s further argument, “substituting an IR heater for the LEDs would generate more heat while not providing the visible light that Wells seeks to provide to the plants”, the argument is factually incorrect. 
Wells teaches IR LEDs (124, see fig. 5f) in addition to visible light LEDs (120-123). See p. 0168-0177, “LED sub-arrays 121… include LEDs which are capable of emitting blue light…”, “LED sub-arrays 124… include LEDs which are capable of emitting IR light”. Specifically, Wells teaches using IR and visible lights in the same embodiment.  I.e. replacing the IR leds of Wells would not affect the visible light LEDs of Wells. 
The Examiner also notes that the argument “substituting an IR heater for the [IR] LEDs would generate more heat… the teaching to use fans and heatsinks to cool the Wells device teaches against providing a heater.” The Examiner is unclear on the premise of the argument as the use of an IR heater and the use of a fan/heatsink are entirely unconnected. As previously noted, Applicant’s invention inherently operates as a heatsink. A heat sink is a “passive heat exchanger”. Residual heat from the heating element is conducted into the device and passively emitted to the environment around it. Whether Applicant uses fans, a liquid cooling system, or an extruded aluminum housing; the device inherently emits heat to the environment around it. Such heat has no bearing on the application of the device. 
Regarding Applicant’s argument that “None of the other cited references provide any motivation to modify the Wells system to contain an IR heater or a temperature probe”, the Examiner respectfully disagrees. Again, Wells already teaches an IR heater. 
Additionally Bowers teaches using an IR probe to detect and maintain appropriate temperature of plants. The use of an IR probe to maintain a temperature is very well established in the art and specifically taught by Bowers. 
Regarding Applicant’s argument that asserts “Waumans does not teach or suggest that heat be applied to the plants to achieve and maintain a desired temperature of the horticultural growth while providing power to the sets of LEDs that emit the selected light spectra…” The Examiner respectfully disagrees. 
Waumans specifically teaches a manner of controlling and operating an IR probe to control an environmental system for a plant. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The teachings of Waumans, i.e. using an IR probe to maintain appropriate desired temperature for horticultural growth, would provide readily apparent benefits to the system of Wells, which teaches using visible light and IR light sources to maintain appropriate light and heat for horticultural growth. The references together teach a system that’s application would benefit plant growth and provide feedback to prevent burning or freezing leaves. 
In the interest of compact prosecution, the Examiner notes that several arguments have been addressed previously in prosecution. The Examiner has previously addressed Applicant’s arguments that IR LEDs are not equivalent to an IR heater and not an obvious modification, that the use of dedicated heat mitigation structure somehow teaches against the use of IR emitters, and that one of ordinary skill would not use an IR probe with an IR emitter.
If Applicant disagrees with the Examiner’s conclusions for the stated arguments, the Examiner highly recommends  filing an appeal. The Examiner holds that the arguments are exceedingly unpersuasive, that each are well established in the prior art as standard practices and require very little motivation for obviousness. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875